Name: 2003/699/EC: Council Decision of 29 September 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2003-10-08

 Avis juridique important|32003D06992003/699/EC: Council Decision of 29 September 2003 appointing a member of the Committee of the Regions Official Journal L 254 , 08/10/2003 P. 0019 - 0019Council Decisionof 29 September 2003appointing a member of the Committee of the Regions(2003/699/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Hans EVESLAGE, of which the Council was notified on 11 August 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Ernst Walter GÃ RISCH, BÃ ¼rgermeister von Alzey/Land, VizeprÃ ¤sident des Deutschen StÃ ¤dte- und Gemeindebundes, is hereby appointed a member of the Committee of the Regions in place of Mr Hans EVESLAGE for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.